Citation Nr: 1122309	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-19 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent, prior to December 10, 2010, for residuals of a back injury, to include multilevel degenerative disc disease and degenerative arthritis, and in excess of 40 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity lumbar radiculopathy.

3.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity lumbar radiculopathy.

4.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 1958.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision of the St. Petersburg, Florida, VA Regional Office (RO).

This case has previously come before the Board.  In November 2010, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The Board notes that service connection for residuals of a back injury to include multilevel degenerative disc disease and degenerative arthritis was granted in a November 2008 rating decision, and a 20 percent evaluation was assigned.  In March 2011, the evaluation was increased to 40 percent, from December 20, 2010.  The Board notes that since the increase to 40 percent did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran was afforded a personal hearing before a Decision Review Officer (DRO) at the RO in September 2008.  In addition, he testified before the undersigned Veterans Law Judge at a travel Board hearing in September 2010.  A transcript of each of the hearings has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Residuals of a back injury, to include multilevel degenerative disc disease and degenerative arthritis, are manifested by no more than forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine throughout the appeal.

2.  There is competent evidence tending to establish right lower extremity lumbar radiculopathy results in a moderate degree of impairment.

3.  There is competent evidence tending to establish left lower extremity lumbar radiculopathy results in a moderate degree of impairment.

4.  Service-connected residuals of a back injury, to include multilevel degenerative disc disease and degenerative arthritis, have been assigned a 40 percent evaluation throughout the appeal, and a 20 percent evaluation is herein assigned for right lower extremity lumbar radiculopathy and a 20 percent evaluation is herein assigned for left lower extremity lumbar radiculopathy

5.  There is competent evidence tending to establish the Veteran's service-connected multilevel degenerative disc disease and degenerative arthritis, herein assigned a 40 percent evaluation throughout the appeal, and associated right lower extremity lumbar radiculopathy herein assigned a 20 percent evaluation and left lower extremity lumbar radiculopathy herein assigned a 20 percent evaluation, render him unable to secure or follow substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation throughout the appeal, but no higher, for residuals of lumbar spine degenerative disc disease and degenerative arthritis have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2010).

2.  The criteria for a 20 percent evaluation, but no higher, for right lumbar radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for a 20 percent evaluation, but no higher, for left lumbar radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.124a, Diagnostic Code 8520 (2010).

4.  The criteria for the assignment of a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

A November 2006 VCAA letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter informed the claimant that additional information or evidence was needed to support the initial service connection claim and asked the claimant to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the claimant's notice of disagreement, the claimant took issue with the initial 20 percent disability rating, increased to 40 percent from December 2010, and is presumed to be seeking the maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claims.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claims, and found that the error was harmless, as the Board has done in this case).  See also Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

For the reasons discussed above, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary.  

The claimant's pertinent medical records to include VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The claimant was also afforded examinations in March 2010 and December 2010.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been a material change in the service-connected residuals of lumbar spine degenerative disc disease and degenerative arthritis and associated lumbar radiculopathy on the right and left since the claimant was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The examination reports are thorough and supported by VA treatment records.  The examinations in this case are adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2009).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

When rating a veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board notes that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, and that the Board must thus consider whether the veteran is entitled to any staged ratings higher than those presently assigned.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5243 pertains to intervertebral disc syndrome, and may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). In addition, the amended version of the rating criteria provides as follows:

Lumbosacral strain is Diagnostic Code 5237.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4) 40 percent - Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5) 50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and

6) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2) provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also Diagnostic Code 5003); 5243 Intervertebral disc syndrome.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2010), a 10 percent disability rating is warranted when there is mild incomplete paralysis of the external popliteal nerve (common peroneal).  A 20 percent disability rating is warranted for moderate incomplete paralysis of the external popliteal nerve, and a 30 percent disability rating is warranted for severe incomplete paralysis of the external popliteal nerve.  A 40 percent disability rating is warranted when there is complete paralysis of the external popliteal nerve (common peroneal); foot drop and slight droop of first phalanges of all toes, an inability to dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; or anesthesia covering the entire dorsum of the foot and toes.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been substantial compliance with the November 2010 remand.  The Veteran was afforded a VA examination, and the claims were readjudicated, and in light of the grant herein of TDIU, the AOJ's failure to address the issue is harmless.  Thus, the Board will proceed with a decision in regard to the matters on appeal.

This appeal stems from the original 20 percent evaluation assigned at the time service connection was granted in a November 2008 rating decision for lumbar spine degenerative disc disease and degenerative arthritis, increased to 40 percent from December 10, 2010, along with associated lumbar radiculopathy of the right, rated as 10 percent disabling and left lower extremity radiculopathy, rated as 10 percent disabling.  In such cases, the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the question is whether a rating in excess of 20 percent, prior to December 20, 2010, and in excess of 40 percent thereafter for residuals of lumbar spine degenerative disc disease and degenerative arthritis is warranted, and whether a rating in excess of 10 percent is warranted for right lumbar radiculopathy or in excess of 10 percent for left lumbar radiculopathy is warranted at any time during the relevant period.

Having reviewed the record, the Board finds the 40 percent rating assigned for residuals of lumbar spine degenerative disc disease and degenerative arthritis is warranted throughout the appeal, and that a rating in excess of 40 percent is not warranted.  In addition, a finding in favor of a 20 percent rating is supportable for associated right lumbar radiculopathy and a finding in favor of a 20 percent rating is supportable for associated left lumbar radiculopathy.  Lastly, the Board concludes that a finding in favor of a TDIU is supportable.  

In regard to residuals of lumbar spine degenerative disc disease and degenerative arthritis, the Board notes that although it is possible for there to have been a change in condition warranting a staged rating, there is nothing in the record that could lead to a conclusion that there was any significant change, effective the very day of December 2010 VA examination.  Therefore, based upon the objective evidence of record, a uniform 40 percent rating is herein assigned, based on the theory of stabilization of ratings.  38 C.F.R. § 3.344.  

In this regard, the Board notes while range of motion of the back was shown to be worse in December 2010 than on prior examination in March 2010, magnetic resonance imaging (MRI) and x-ray examination findings were noted to show loss of normal lumbar lordosis and severe degenerative arthritis involving the lumbar spine, basically from L1 down to the sacrum, along with post operative changes from L2 through L5 in a September 2010 private report.  In addition, the March 2010 VA examination report reflects extension to 15 degrees.  Moreover, the Veteran's testimony in regard to functional impairment at the RO hearing, Transcript at 8-9 (2008), is not inconsistent with his testimony at the Board hearing, Transcript at 10-14 (2010).  

In addition, a May 2009 VA record reflects the Veteran's complaints that his back symptoms had become worse and a November 2009 VA x-ray examination report pertaining to the lumbar spine notes multilevel post operative and degenerative disease, as well as straightening of normal lordosis.  The Veteran should not be penalized at this stage when the AOJ could have asked for an examiner's opinion regarding the date of any increase in degree of impairment in the lumbar spine disability.  The Board is simply unable to establish that the Veteran became worse on the very day of the December 20, 2010 VA examination, and thus, finds a uniform 40 percent rating is appropriate in this case.  

A rating in excess of 40 percent for residuals of degenerative disc disease and degenerative arthritis is not warranted.  The competent and probative evidence does not establish unfavorable ankylosis of the entire thoracolumbar spine.  The impression on private x-ray examination of the lumbar spine in September 2006 was subtle scoliosis, and multilevel degenerative disc disease was noted to be moderate in a private magnetic resonance imaging (MRI) report.  The March 2010 and December 2010 VA examination reports specifically note no ankylosis of the thoracolumbar spine.  The Board notes that while the September 2010 private report reflects findings of a severe degree, in the absence of objective evidence of unfavorable ankylosis of the thoracolumbar spine, a rating in excess of 40 percent is not warranted under applicable Diagnostic Codes.  

The regulations explicitly take pain on motion into account; therefore, application of the principles of DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995) is unnecessary.  Even in consideration of Deluca, the Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is not disputed that the Veteran has pain on motion; the Board finds, however, that the 40 percent disability rating, herein assigned for the throughout the appeal, adequately compensates him for his pain and functional loss in this case.  

The March 2010 VA examination report notes no additional impairment due to pain, fatigue, weakness, or incoordination with repetitive motion, and while a severe affect on activities of daily living was noted in regard to sports and recreation, no more than a moderate affect was noted in association with other daily activities, such as chores, shopping, exercise, traveling, and bathing.  In addition, while the December 2010 VA examination report notes a wide-based, unsteady gait with an antalgic component and a stooped posture, head position was normal and symmetry was noted.  The examiner reported no objective pain on motion noting no additional limitation of motion on repetitive motion due to pain, fatigue, weakness, or incoordination.  

To the extent that involvement of the sacrum has been noted, 38 C.F.R. § 4.66 directs that lumbosacral and sacroiliac joints should be considered as one anatomical segment for rating purposes.  In addition, while the December 2010 VA examination noted that the Veteran's significant loss of motion and pain resulted in an inability to stand, sit, or walk for an eight-hour day, such does not establish unfavorable ankylosis of the entire thoracolumbar spine.  Regardless, the 40 percent evaluation assigned herein throughout the appeal contemplates impairment in earning capacity, including loss of time from exacerbations due to residuals of lumbar spine degenerative disc disease and degenerative arthritis under Diagnostic Codes 5237-5243.  38 C.F.R. § 4.1 (2010).

In addition, a rating in excess of 40 percent is not warranted under Diagnostic Code 5243 pertaining to intervertebral disc syndrome.  The competent and probative evidence does not establish incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The December 2010 VA examination report specifically notes no incapacitating episodes.  Thus, a rating in excess of 40 percent is not warranted under Diagnostic Code 5243.  

With regard to neurologic impairment, the Board concludes that a finding in favor of a 20 percent rating, but no higher, is warranted for lumbar radiculopathy on the right and in favor of a 20 percent rating, but no higher, for lumbar radiculopathy on the left.  The Board notes that there is both positive and negative evidence.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

A September 2010 private EMG (electromyogram) and NCV (Nerve conduction study reflects moderate findings, and an October 2010 private opinion notes a moderately severe degree of impairment based on the Veteran's description of symptoms.  Thus, the Board finds there is competent evidence tending to establish a moderate degree of neurologic impairment in the lower extremities.  Therefore, a 20 percent rating, but no higher, is supportable for right lumbar radiculopathy and a 20 percent rating, but no higher, is supportable for left lumbar radiculopathy.

A rating in excess of 20 percent is not warranted for right lumbar radiculopathy or left lumbar radiculopathy.  The Board notes that while the October 2010 private report notes at least a moderately severe degree of weakness in the lower extremities, the opinion was noted to be based on the Veteran's description of his symptoms, and while competent to report his symptoms, the Board has accorded more probative value to the objective September 2010 EMG/NCV study reflecting a moderate degree of sensory involvement.  The Board notes that the September 2010 private examination report notes normal muscle tone without atrophy or fasciculation and good strength in all individual muscle groups in the lower extremities, and no clinical evidence of radiculopathy was reported in the March 2010 VA examination report.  

The Board notes that while the December 2010 VA examination report notes that the Veteran's sensory abnormalities appeared to be related to his peripheral neuropathy rather than the service-connected lumbar spine disease, the examiner stated that it would be impossible to determine the degree to which the lumbar spine contributed to the relevant symptoms.  When it is not possible to medically separate the effects of one condition from another, VA regulations require that reasonable doubt be resolved in the Veteran's favor.  38 C.F.R. § 3.102. See generally Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board has considered the relevant symptoms in reaching a determination, and having resolved all doubt in the Veteran's favor finds the disability picture more nearly approximates the criteria for a 20 percent rating for right lumbar radiculopathy and for a 20 percent rating for left lumbar radiculopathy.  The competent and probative evidence, however, does not establish lumbar radiculopathy on the right or left is severe.  Thus, a 20 percent rating, but no higher, is warranted for right lumbar radiculopathy and a 20 percent rating, but no higher, is warranted for left lumbar radiculopathy.  

In addition, the December 2010 VA examination report notes that any bowel, bladder or erectile dysfunction is unrelated to the back.  Thus, separate ratings in that regard are not warranted.  

A determination as to the degree of impairment due to service-connected disability requires competent evidence.  The Veteran is competent to report his symptoms, to include pain.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to the competent medical opinions.  The March 2010 and December 2010 VA examiners reviewed the claims file and rationales for the opinions provided are based on objective findings, reliable principles, and sound reasoning.  

In addition, in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court held that when entitlement to a TDIU is raised during the adjudicatory process of an underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  Evidence has been associated with the claims file during the pendency of this appeal which pertains to the issue of entitlement to a TDIU.  As such, entitlement to a TDIU is to be considered part of the claim in this case.

In light of the grant herein of a TDIU, any deficiencies with regard to the Veterans Claims Assistance Act of 2000 (VCAA) are harmless and nonprejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

The Board finds entitlement to TDIU is warranted.  Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice- connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).  

VA law provides a total rating for compensation where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The question in a total rating case based upon individual unemployability due to service-connected disability is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2010).  

The Veteran is service-connected for residuals of lumbar spine degenerative disc disease and degenerative arthritis, rated as 40 percent disabling throughout the appeal; associated lumbar radiculopathy on the right, rated as 20 percent disabling; and associated lumbar radiculopathy on the left, rated as 20 percent disabling.  Under 38 C.F.R. § 4.25 (2010), the result is a combined rating of 60 percent, and since the service-connected disabilities result from common etiology or a single accident, the disabilities may be combined and considered as one disability.  See 38 C.F.R. § 4.16(a)(3) (2010).

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.  In a September 2006 opinion, the Veteran's private doctor stated that, given the severity of the Veteran's back and lower extremity pain, he was totally disabled.  In addition, the December 2010 VA examiner stated that the it is more than likely that the Veteran's significant limited motion and pain resulting in an inability to sit, stand or walk for prolonged periods rendered him unable to maintain employment, either sedentary or physical.  

In summary, the evidence is in favor of a 40 percent rating throughout the appeal, in favor of a 20 percent rating for right lumbar radiculopathy and a 20 percent rating for left lumbar radiculopathy, and in favor of a TDIU.  The preponderance of the evidence is against a rating in excess of 40 percent for residuals of lumbar spine degenerative disc disease and degenerative arthritis, and in excess of 20 percent for right lumbar radiculopathy and in excess of 20 percent for left lumbar radiculopathy and there is no doubt to be resolved.  Consequently, and to that the extent, the benefits sought on appeal are granted.  

In regard to extraschedular consideration, the Board notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1). If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds that the competent evidence does not establish, at any time, that the Veteran's service-connected lumbar spine degenerative disc disease and degenerative arthritis and associated lumbar radiculopathy on the right and left create such an unusual or exceptional disability picture rendering impractical the use of the regular schedular standards.  As noted, a TDIU is herein granted and the competent evidence does not establish that the Veteran has experienced incapacitation or periods of hospitalization that would suggest that the rating schedule is insufficient for determining the appropriate disability rating in this case.  The Board notes that while a September 2010 private opinion notes possible surgical intervention could be discussed, if necessary, the December 2010 notes only a lumbar laminectomy in 1999, consistent with the private surgical reports.  Accordingly, the Board determines that referral for an extraschedular rating is not warranted.


ORDER

A 40 percent rating for residuals of degenerative disc disease and degenerative arthritis is granted throughout the appeal, subject to the controlling regulations applicable to the payment of monetary benefits.

A 20 percent rating for lumbar radiculopathy on the right is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A 20 percent rating for lumbar radiculopathy on the left is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A total disability rating based on individual unemployability is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


